Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glory Chinyere Obi appeals the district court’s order granting summary judgment in favor of Vantage House in Obi’s employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Obi v. Vantage House, No. 1:13-cv-03820-JFM, 2014 WL 5587028 (D.Md. Oct. 31, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.